Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of invention II in the reply filed on 09/18/2022 is acknowledged.
Examiner respectfully notes based on Art search and allowable subject matter found, claims 16-37 are all examined.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  claims 1-15 should be added to the list of claims, and should read –claims 1-15. (Cancelled)--.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  the phrase “% hours” in line 5 should be amended to read –percentage per hour--.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the phrase “% hours” in line 12 should be amended to read –percentage per hour--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recite the limitation “longitudinal generalized linear mixed model” in lines 6-7, this limitation is not defined by the claims, which renders the claim indefinite. One with ordinary skill in the art would not be able to know what does the model must or must not include, and what is meant by longitudinal, generalized and mixed, is it a very long general model/equation and mixed with mathematical functions, this is not a specific definition that imparts weight to the claim language. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “longitudinal generalized linear mixed model”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Opperman et al (US 10,786,693).

As to claim 19, Opperman discloses a system for detecting a risk of Acute Mountain Sickness (AMS) in an individual (algorithm to determine (AMS), col.47-48), comprising:
a pulse arterial oxygen saturation (SpO2) sensor configured to extract SpO2 measurements from the individual (pulse oximeter 160 that measures oxygen saturation, col.66, fig.7): and
a portable computing device configured to be worn or carried by the individual and connected to the SpO2 sensor (breathing mask sensor 10, col.57, fig.1 and/or 600, col.71, fig.11);
the portable computing device including a processor (processor in mask 10, col.60), a memory (col.52), and an output device (col.16, microphone 60, col.62, and visual indicator (display screen in 600, col.71, fig.11), 
wherein the processor determines accumulated hypoxic debt (AHD) (determining hypoxia dept from real time repeated measure SpO2 using equations 1-3, col.48-49 and col.66, as best seen in fig.13-15) and a probability D that the individual has AMS, based on the AHD (AMS is essentially similar to and interchangeable with hypoxia in that they both have the same causes and symptoms, and blood Oxygen Concentration Response (SpO.sub.2 Response) is the most basic of the metrics used to determine and predict the onset of altitude-related dangerous breathing or other health conditions such as hypoxia and AMS, col.48)(Examiner respectfully notes that since hypoxia is similar to AMS, so by determining hypoxia by measuring SpO2, AMS can be determined based on hypoxia).

As to claim 20, Opperman discloses the system, wherein the processor communicates a treatment to the individual via the output device (the adapted formulas allow for real-time monitoring, detection, prediction, and mitigation of dangerous breathing or other health conditions such as hypoxia and AMS, col.49, or example to detect or predict the onset of hypoxic conditions, to mitigate the onset of such dangerous breathing or other health conditions, and further to provide an alert or warning system to help the subject or a third party take further precautionary or counter measures to prevent, mitigate, or treat such dangerous breathing or other health conditions, end of col.60, and col.69-72, as best seen in step 340-350 in fig.8).

Allowable Subject Matter
Claims 16-18 and 28-37 are allowed.
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the prior art above does not teach, disclose and/or fairly teach determining the accumulated hypoxic debt (AHD) of the individual; determining a probability D that the individual has AMS, based on the AHD: if the individual has the probability D between a first threshold and a second threshold that is greater than the first threshold, then treating the individual by stopping the individual from ascending to a higher elevation; and if the individual has the probability D greater than the second threshold, then treating the individual by moving the individual to a lower elevation.
And also failed to teach obtaining an average real-time SpO2 value over a 15 second time interval; (b} subtracting the average real-time SpO2 value from 90% to obtain a real-time SpO2 difference; (c) multiplying the real-time SpO2: difference by the time interval of 15 seconds and converting the result to % hours to obtain a real-time hypoxic debt value: (d) storing the real-time hypoxic debt value in the memory of the portable computing device: e) retrieving a plurality of stored real-time hypoxic debt values from the memory; and (f) summing the plurality of retrieved real-time hypoxic debt values to obtain accumulated hypoxic debt (AHD).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791